       Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 1 of 18                    FILED
                                                                                2021 Feb-09 AM 11:44
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

JOSHUA OTWELL, et al.,                       ]
                                             ]
      Plaintiffs,                            ]
                                             ]
v.                                           ]            4:19-cv-01120-ACA
                                             ]
HOME POINT FINANCIAL CORP.,                  ]
                                             ]
      Defendant.                             ]

                          MEMORANDUM OPINION

      Before the court is Defendant Home Point Financial Corporation’s (“Home

Point”) motion for summary judgment. (Doc. 26).

      Plaintiffs Joshua and Danna Lee Otwell allege that, after they successfully

completed a trial payment plan on a defaulted mortgage loan, mortgagee Home Point

began foreclosure proceedings without appropriately communicating a loan

modification offer or otherwise following the proper steps for foreclosure. The only

claims remaining at this point are that Home Point: (1) violated the Real Estate

Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2605 (“Count One”);

(2) violated the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692

(“Count Two”); and (3) invaded their privacy (“Count Five”). (Doc. 7 at 34–42; see

Docs. 21, 38).
          Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 2 of 18




         The court WILL GRANT IN PART and WILL DENY IN PART the

motion for summary judgment:

         Count One: The court WILL GRANT the motion as to the request for
                    emotional distress damages and statutory damages, but WILL
                    DENY the motion as to the request for pecuniary damages.

         Count Two: The court WILL GRANT the motion as to the request for
                    emotional distress damages, but WILL DENY the motion as to
                    the request for pecuniary and statutory damages.

         Count Five: The court WILL GRANT summary judgment in Home Point’s
                     favor on Count Five.

         I.    BACKGROUND

         On a motion for summary judgment, the court “draw[s] all inferences and

review[s] all evidence in the light most favorable to the non-moving party.”

Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012)

(quotation marks omitted).

         In 2015, the Otwells purchased a property in Springville, Alabama, funding

the purchase with a $235,554 mortgage. (Docs. 26-1, 26-2, 26-3). In 2017, after

they defaulted on the mortgage, the mortgagee foreclosed and purchased the

property at auction. (Doc. 26-6 at 2 ¶ 5; Doc. 26-7; Doc. 32-1 at 3 ¶¶ 4–5). Soon

after, Home Point acquired the mortgagee. (Doc. 26-6 at 2 ¶ 6; Doc. 26-8). The

predecessor mortgagee then filed an ejectment action against the Otwells in state

court, which Home Point eventually took over litigating. (Doc. 28 at 2 ¶ 6; Doc. 34

at 3).

                                          2
        Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 3 of 18




      In September 2018, in an effort to end the state court litigation, Home Point

offered the Otwells a three-month trial payment plan, under which their loan could

be reinstated if they made three timely mortgage payments. (Doc. 26-6 at 3 ¶ 8;

Doc. 26-10; Doc. 32-1 at 3 ¶ 7). The letter offering the trial payment plan stated that

the Otwells might be eligible for “a FHA Partial Claim,” although it did not explain

what that meant. (Doc. 26-9). The Otwells accepted the trial payment plan and

Home Point set aside the foreclosure, dismissed the ejectment action, and reinstated

the loan and mortgage. (Doc. 26-6 at 3 ¶ 9; Doc. 26-10; Doc. 27-1; see also Doc.

32-2 at). The Otwells satisfied the trial payment plan in full in December 2018.

(Doc. 32-1 at 3 ¶ 8).

      That month, Home Point sent the Otwells what it characterizes as a loan

modification package. (Doc. 26-6 at 3 ¶ 9; Doc. 27-1). The package does not

contain a cover letter or provide any explanation of what it is. (See Doc. 26-10).

The first page is a “Borrower and Notary Checklist” with instructions about how the

borrowers should fill out the forms behind it. (Id. at 1). Next is a promissory note

under which the Secretary of Housing and Urban Development (“HUD”) would loan

the Otwells $60,891.81, secured by a mortgage on their property. (Id. at 2–3). Third

is a “partial claim mortgage” identifying HUD as the lender and the Otwells as the

mortgagors. (Id. at 4–7). The package also contains a few other notices and

proposed agreements that are not relevant to this case. (See id. at 8–12). Home


                                          3
        Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 4 of 18




Point’s internal process notes state that Home Point had “opened SPOC task to

advise [borrower] to sign and return [modification documents] immediately. Also

advise that [borrower] is to continue making trial [payments] in the trial amount until

the [modification] is finalized. Docs must be signed in black ink and notarized. Due

back by 12/29/2018.” (Doc. 27-1). Nothing in the package actually mailed to the

Otwells notified them of a due date. (See Doc. 26-10).

      The Otwells dispute the characterization of this package as a loan

modification offer. (See Doc. 34 at 3–4). The Otwells attest that they received the

package but found it “strange” and “confusing” because it showed them taking out

a new loan with HUD as the lender and gave no information about monthly payments

or what would happen to the Home Point loan. (Doc. 32-1 at 3–4 ¶¶ 10–15; Doc.

32-10 at 3–4 ¶¶ 10–15).

      In January 2019, the Otwells’ attorney emailed the attorney who had been

representing Home Point in the ejectment action, indicating confusion about the

receipt of the new note and mortgage and asking for an explanation. (Doc. 32-2 at

4). After several days with no response, the Otwells’ counsel again emailed Home

Point’s counsel asking for an explanation. (Id.). The Otwells also made another trial

payment that month. (Doc. 33-1 at 11).

      On February 19, 2019, Home Point sent the Otwells a letter telling them that

they did not qualify for a loan modification because they had not returned the final


                                          4
       Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 5 of 18




modification documents by “the given due date,” and that they needed to pay the full

mortgage payment and late charges of $56,153.79. (Doc. 32-3 at 2–3). On February

21, 2019, Home Point sent the Owells a letter stating that their loan was in default

and that Home Point might accelerate the entire amount owed if they did not pay the

past due amount of $57,290.31 plus various fees and expenses. (Doc. 26-12 at 1).

      In March 2019, Home Point’s counsel answered the January emails and told

the Otwells’ attorney to contact Home Point directly about “the modification.” (Doc.

32-2 at 2). In March and April 2019, the Otwells made trial payments again. (Doc.

33-1 at 11). In April, although Home Point never notified the Otwells that their loan

had been accelerated (doc. 32-1 at 5 ¶ 22), a law firm sent the Otwells a letter

informing them that Home Point had retained it to do the nonjudicial foreclosure of

the Otwells’ property and that the foreclosure sale was scheduled for June 13, 2019

(doc. 26-12 at 1, 3). The letter also stated that the law firm did not believe the

Otwells were represented by an attorney, but to notify the firm if they were. (Id. at

2).

      The Otwells wrote back to the law firm, asking for information about the debt

and the default and requesting that the foreclosure be canceled. (Doc. 32-6). The

letter did not indicate that the Otwells were represented by counsel. (Id.). On June

7, the law firm responded with a loan history that omitted February 2018 through

the end of December 2018. (Docs. 32-7, 32-8).


                                         5
       Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 6 of 18




      The Otwells filed this counseled lawsuit in July 2019. (Doc. 1). On at least

one occasion afterward, Home Point communicated directly with the Otwells by

letter seeking payment on the defaulted loan. (Doc. 32-1 at 7 ¶ 30; Doc. 33-1).

      The Otwells both attest that Home Point’s actions have caused them mental

anguish and emotional distress, including anger, anxiety, confusion, worry,

embarrassment, hopelessness, relationship stress leading them to consider

separation, weight gain, sleep loss, fear of answering the door and telephone, fear of

checking the mailbox, and high blood pressure caused by the stress and anxiety.

(Doc. 32-1 at 8–9 ¶¶ 35–43; Doc. 32-10 at 7–12 ¶¶ 33–45).

      II.    DISCUSSION

      In deciding a motion for summary judgment, the court must determine

whether, accepting the evidence in the light most favorable to the non-moving party,

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

see also Hamilton, 680 F.3d at 1318. “[T]here is a genuine issue of material fact if

the nonmoving party has produced evidence such that a reasonable factfinder could

return a verdict in its favor.” Looney v. Moore, 886 F.3d 1058, 1062 (11th Cir. 2018)

(quotation marks omitted).

      1. Count One (RESPA)

      In Count One, the Otwells allege that Home Point violated RESPA by failing

to notify them of the result of their loss mitigation application and by beginning the


                                          6
       Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 7 of 18




foreclosure process while Plaintiffs were still under loss mitigation review. (Doc. 7

at 34–35 ¶¶ 185–92).

      “RESPA is a consumer protection statute that imposes a duty on servicers of

mortgage loans to acknowledge and respond to inquiries from borrowers.” Bivens

v. Bank of Am., N.A., 868 F.3d 915, 918 (11th Cir. 2017). A mortgage servicer who

fails to comply with RESPA’s requirements is liable for “any actual damages to the

borrower as a result of the failure” as well as “any additional damages, as the court

may allow, in the case of a pattern or practice of noncompliance with the

requirements of this section, in an amount not to exceed $2,000.” 12 U.S.C.

§ 2605(f)(1)(A)–(B).

      Among other things, RESPA prohibits mortgage servicers from “fail[ing] to

comply with any other obligation found . . . by regulation[ ] to be appropriate to

carry out the consumer protection purposes of this chapter.”             12 U.S.C.

§ 2605(k)(1)(E). The relevant regulation for purposes of this case is 12 C.F.R.

§ 1024.41 (“Regulation X”), which governs loss mitigation procedures.           Loss

mitigation options are “alternative[s] to foreclosure,” 12 C.F.R. § 1024.31, such as

modification of the mortgage, Lage v. Ocwen Loan Servicing LLC, 839 F.3d 1003,

1006 (11th Cir. 2016).

      Regulation X imposes various duties on mortgage servicers on receipt of loss

mitigation applications. See generally 12 C.F.R. § 1024.41. It does not require “a


                                         7
        Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 8 of 18




servicer to provide any borrower with any specific loss mitigation option.” Id.

§ 1024.41(a).   But it does require a servicer who has made a loss mitigation

determination to “[p]rovide the borrower with a notice in writing stating the

servicer’s determination of which loss mitigation options, if any, it will offer to the

borrower.” 12 C.F.R. § 1024.41(c)(1)(ii). If the servicer makes a loss mitigation

offer, the notice must include a deadline for accepting or rejecting the offer as well

as information about the borrower’s appeal rights. Id.

      Home Point moves for summary judgment on the grounds that (1) RESPA

does not require it to offer a loan modification; (2) it did offer a loan modification

that the Otwells rejected by not responding to the offer on time; and (3) the Otwells

cannot establish actual or statutory damages. (Doc. 28 at 7–9).

      Home Point is correct about its first argument—nothing in RESPA or

Regulation X requires it to offer a loan modification, as the Otwells concede. (Doc.

34 at 19). The Otwells also appear to concede that the package Home Point sent

them in December 2018 was a loan modification offer that they did not accept. (Id.).

But whether the package was a loan modification offer is beside the point, because

the Otwells’ claim is that Home Point violated Regulation X by failing to properly

notify them about the loan modification offer. (Doc. 7 at 34 ¶ 189). And taken in

the light most favorable to the Otwells, a jury could find that the loan modification

package violated Regulation X.


                                          8
       Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 9 of 18




      Regulation X sets out specific information that must be included in a notice

about the servicer’s loss mitigation determination, including the amount of time a

borrower has to accept an offer. 12 C.F.R. § 1024.41(c)(1)(ii). The evidence here

shows that Home Point simply mailed a new promissory note and partial claim

mortgage to the Otwells without any explanation that this was a loan modification

offer, how long the Otwells had to accept it, or their right to appeal. The only

indication that the package was a loan modification offer or that there was a fifteen-

day deadline to accept the offer is found in Home Point’s internal process notes.

(See Doc. 27-1). A reasonable jury could find that this loan modification offer

violates Regulation X’s requirements, and therefore violates RESPA.

      Next, Home Point contends that summary judgment is warranted because the

Otwells have not presented sufficient evidence of actual or statutory damages. (Doc.

28 at 9–10). Its entire argument with respect to actual damages is that “the Otwells

possess no receipts, checks, expert medical opinions, diagnoses, documents,

pictures, or other substantial evidence necessary to support the conclusion that they

incurred any actual damages with a causal link to any RESPA violation.” (Doc. 28

at 9). Home Point does not address the Otwells’ request for pecuniary damages.

(Doc. 7 at 35 ¶ 195 (seeking damages for “financial loss” and “damage to credit”)).

Home Point has therefore waived any argument about the Otwells’ ability to




                                          9
       Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 10 of 18




establish pecuniary damages, and the court WILL DENY the motion for summary

judgment on Count One with respect to any pecuniary damages.

      But its argument about the Otwells’ ability to prove emotional distress

damages fares better. There is a dearth of binding Eleventh Circuit caselaw about

whether RESPA permits an award of emotional distress damages, and if it does, what

evidence suffices to establish emotional distress. See, e.g., Ranger v. Wells Fargo

Bank N.A., 757 F. App’x 896, 902 (11th Cir. 2018) (unpublished) (stating, in a non-

precedential opinion, that based on RESPA’s status as a consumer protection statute

and “based on the interpretations of ‘actual damages’ in other consumer-protection

statutes that are remedial in nature, we see no reason why a plaintiff cannot recover

non-pecuniary damages, such as emotional distress, under RESPA”). Home Point

does not argue that emotional distress damages are unavailable under RESPA. (See

Doc. 28 at 9). Accordingly, the court will assume that they are available, and will

instead address whether the Otwells presented evidence from which a reasonable

jury could award such damages.

      The Eleventh Circuit has not squarely addressed the evidentiary requirement

for a claim for emotional distress damages in the context of a consumer protection

statute. In Lodge v. Kondaur Capital Corporation, however, the Court held that

plaintiffs seeking emotional distress damages arising from a willful violation of the

automatic stay under the Bankruptcy Code must provide evidence of “significant


                                         10
       Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 11 of 18




emotional distress.” 750 F.3d 1263, 1272 (11th Cir. 2014). In that case, the plaintiffs

submitted their own affidavits attesting that they were stressed, experienced strife in

their relationships, could not sleep without medication, and had back pain, migraine

headaches, and worsening of acid reflux, all as a result of the defendant’s actions.

Id. at 1267. The Eleventh Circuit concluded that these attestations were generalized

and lacking in “additional specific detail” that would “show that the [plaintiffs]

suffered significant emotional distress.” Id. at 1272. The Court also highlighted the

lack of corroborating evidence. Id. As a result, the Court affirmed the grant of

summary judgment in favor of the defendant. Id.

      Although the Lodge decision related to the Bankruptcy Code instead of a

consumer protection statute, the court can see no reason why the evidentiary

standard applicable to an emotional distress claim should differ depending on which

statute it is brought under. Cf. Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235,

241 (4th Cir. 2009) (stating, in the context of a Fair Credit Reporting Act claim, that

“not only is emotional distress fraught with vagueness and speculation, it is easily

susceptible to fictitious and trivial claims”) (quotation marks omitted). The court

concludes that the evidentiary standard described in Lodge applies equally to other

claims for emotional distress.

      Here, the Otwells have produced only their own affidavits describing

generalized emotional distress. They attest that they have suffered anger, anxiety,


                                          11
       Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 12 of 18




confusion, worry, embarrassment, hopelessness, relationship stress leading them to

consider separation, weight gain, sleep loss, fear of answering the door and

telephone, fear of checking the mailbox, and high blood pressure that they believe

the stress and anxiety caused. (Doc. 32-1 at 8–9 ¶¶ 35–43; Doc. 32-10 at 7–12

¶¶ 33–45). These statements are nearly identical to those described in Lodge, which

the Eleventh Circuit held were insufficient to support mental distress damages absent

some corroboration or evidence of egregious conduct by the defendant. See 750

F.3d at 1267, 1272. By contrast, the Otwells have not presented the kind of evidence

that the Fourth Circuit accepted as sufficient in Robinson, where the plaintiff

provided, in addition to her own testimony about “headaches, sleeplessness, skin

acne, upset stomach, and hair loss,” specific and detailed testimony from her friends,

family, and co-workers about the effect the defendants’ actions had on her behavior

and health. 560 F.3d at 241.

      The Otwells’ generalized, conclusory, and speculative testimony, lacking any

corroboration from doctors, friends, family, or coworkers, is insufficient to support

an award for emotional distress damages. Moreover, the Otwells have not presented

any evidence from which a jury could award statutory damages, which are available

under RESPA only where there is “a pattern or practice of noncompliance with the

requirements of this section.” 12 U.S.C. § 2605(f)(1)(B). For these reasons, the

court WILL GRANT the motion for summary judgment as to the requests for


                                         12
        Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 13 of 18




emotional distress damages and statutory damages under RESPA. However, as

discussed above, the court WILL DENY the motion as to the request for pecuniary

damages.

       2. Count Two (FDCPA)

       In Count Two, the Otwells allege that Home Point violated the FDCPA in

various ways. (See Doc. 7 at 36 ¶¶ 197–98). Home Point contends that because the

RESPA claim fails, so should the FDCPA claim. (Doc. 28 at 10).

       To the extent Home Point argues that summary judgment on the FDCPA claim

is warranted because it did not violate RESPA, that argument fails, as the court has

concluded that a reasonable jury could find that Home Point violated RESPA.

Moreover, the FDCPA claim rests on numerous grounds that Home Point does not

address in its initial brief. 1 (See Doc. 28 at 10; see also Doc. 7 at 36 ¶¶ 197–98;).

Home Point does, however, argue that “the Otwells again do not have any proof

necessary to sustain an award of actual or statutory damages.” (Doc. 28 at 10).

       The FDCPA authorizes the award of “actual damage sustained by [a] person

as a result of [a debt collector’s failure to comply with the FDCPA].” 15 U.S.C.

§ 1692k(a)(1). It also authorizes statutory damages, permitting “such additional


       1
         Home Point has waived any argument it did not make in its initial brief about the propriety
of summary judgment on the FDCPA claim. See United States v. Evans, 473 F.3d 1115, 1120
(11th Cir. 2006) (“[A]rguments raised for the first time in a reply brief are not properly before a
reviewing court.”). In any event, the reply brief does not address many of the alleged FDCPA
violations raised by the Otwells in their amended complaint and discussed in their response brief.
(See Doc. 7 at 36; Doc. 34 at 27–29).
                                                13
       Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 14 of 18




damages as the court may allow, but not exceeding $1,000.” Id. § 1692k(a)(2)(A).

In determining the amount of statutory damages, the factfinder must consider “the

frequency and persistence of noncompliance by the debt collector, the nature of such

noncompliance, and the extent to which such noncompliance was intentional.” 15

U.S.C. § 1692k(b)(1).

      As the court explained above, the evidentiary minimum for a claim of

emotional distress damages is the same no matter which statute the claim arises

under. Thus, the Otwells’ request for emotional distress damages under the FDCPA

claim fails for the same reason their request for emotional distress damages under

RESPA fails. But, as with their RESPA claim, the Otwells’ request for pecuniary

damages will survive because Home Point has not made any argument about

pecuniary damages.

      Whether summary judgment is warranted on the Otwells’ FDCPA claim for

statutory damages is more complicated. Home Point does not differentiate between

its RESPA statutory damages argument and its FDCPA statutory damages argument.

But RESPA and the FDCPA provide different standards for statutory damages.

RESPA expressly limits statutory damages to cases where there is “a pattern or

practice of noncompliance.” 12 U.S.C. § 2605(f)(1)(B). The FDCPA does not

contain similar language, instead authorizing “additional damages as the court may

allow, but not exceeding $1,000,” 15 U.S.C. § 1692k(a)(2)(A), and listing a number


                                        14
       Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 15 of 18




of factors to consider before awarding statutory damages, id. § 1692k(b)(1). In other

words, unlike RESPA, the FDCPA does not require a pattern or practice of

noncompliance as a prerequisite to statutory damages. The Otwells’ failure to

present evidence of a pattern or practice of noncompliance therefore cannot be the

basis for summary judgment on the claim for statutory damages under the FDCPA.

      Accordingly, the court WILL GRANT the motion for summary judgment on

Count Two with respect to the claim for actual damages, and WILL DENY the

motion as to the claim for statutory damages.

      3. Count Five (Invasion of Privacy)

      In Count Five, Plaintiffs allege that Home Point invaded their privacy by

unlawfully attempting to collect a debt, threatening to take their property, advertising

that they had defaulted and would lose their home in a foreclosure, taking their

money with no intention of granting a loan modification, and “any false credit

reporting.” (Doc. 7 at 41–42 ¶¶ 226–27). The Otwells maintain that because Home

Point had no right to foreclose, its collection efforts were unreasonable and

amounted to an invasion of privacy. (Doc. 34 at 31).

      In a wrongful-intrusion invasion of privacy claim like the one the Otwells

assert, the plaintiff must demonstrate that the defendant intruded into the plaintiff’s

“private activities in such manner so as to outrage or to cause mental suffering,

shame or humiliation to a person of ordinary sensibilities.” Hogin v. Cottingham,


                                          15
       Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 16 of 18




533 So. 2d 525, 530 (Ala. 1988) (quotation marks omitted). Where a creditor “takes

actions which exceed the bounds of reasonableness, . . . the debtor has an action [for

invasion of privacy] against the creditor for injuries suffered.” Jacksonville State

Bank v. Barnwell, 481 So. 2d 863, 865–66 (Ala. 1985). But “[t]he mere efforts of a

creditor . . . to collect a debt cannot without more be considered a wrongful and

actionable intrusion. A creditor has and must have the right to take reasonable action

to pursue his debtor and collect his debt.” Norris v. Moskin Stores, Inc., 132 So. 2d

321, 323 (Ala. 1961).

      In Woods v. SunTrust Bank, the Alabama Supreme Court reviewed several

invasion of privacy cases relating to debt collection efforts and noted that a common

theme of successful claims was fraudulent conduct by the creditor (such as

unilaterally adding the debtor’s cars as collateral on a debt and then attempting to

repossess the cars), use of “coarse, inflammatory, malicious, and threatening

language,” causing scenes in front of coworkers that led the debtor to be reprimanded

at work, and contacting family members with lies about whether the debtor was

having an affair in an effort to coerce payment of the debt. 81 So. 3d 357, 365–66

(Ala. 2011). Likewise, the Alabama Supreme Court has noted that unreasonable

collection efforts would include undertaking a “systematic campaign of harassment”

such as making twenty-eight to thirty-five phone calls to the debtor’s home and

workplace. Jacksonville State Bank, 481 So. 2d at 866; see also Liberty Loan Corp.


                                         16
       Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 17 of 18




of Gadsden v. Mizell, 410 So. 2d 45, 48 (Ala. 1982) (stating that unreasonable

conduct by a creditor would include “repeated conduct equating deliberate

harassment, or systematic campaigns designed to vilify the debtor or expose him to

public ridicule”).

      Home Point argues that summary judgment is warranted because it engaged

in ordinary debt collection measures. (Doc. 28 at 11–14). The Otwells respond that

Home Point’s actions were unreasonable because it did not have the right to

foreclose. (Doc. 34 at 31). This argument apparently rests on Home Point’s alleged

failure to comply with state law requirements about the contents of a default letter

and how to accelerate a loan before beginning foreclosure proceedings. (See Doc.

34 at 25–26). But those allegations appear to relate to a hypothetical wrongful

foreclosure claim that the Otwells did not raise in this case. They cannot shoehorn

such a claim in by way of an invasion of privacy claim. Even assuming that Home

Point’s default letters and foreclosure procedures were flawed under Alabama law,

there is no dispute that the Otwells owe the debt that Home Point was (and is)

seeking to recover, nor is there any evidence that Home Point engaged in any of the

unreasonable collection behaviors, such as harassment, threats, or vilification of the

Otwells, that the Alabama Supreme Court has held can support an invasion of

privacy claim. Accordingly, the court WILL GRANT the motion for summary

judgment on Count Five.


                                         17
      Case 4:19-cv-01120-ACA Document 40 Filed 02/09/21 Page 18 of 18




     III.   CONCLUSION

     The court WILL GRANT IN PART and WILL DENY IN PART the

motion for summary judgment:

     Count One: The court WILL GRANT the motion as to the request for
                emotional distress damages and statutory damages, but WILL
                DENY the motion as to the request for pecuniary damages.

     Count Two: The court WILL GRANT the motion as to the request for
                emotional distress damages, but WILL DENY the motion as to
                the request for pecuniary and statutory damages.

     Count Five: The court WILL GRANT summary judgment in Home Point’s
                 favor on Count Five.

     The court will enter a separate partial judgment consistent with this

memorandum opinion.

     DONE and ORDERED this February 9, 2021.




                                _________________________________
                                ANNEMARIE CARNEY AXON
                                UNITED STATES DISTRICT JUDGE




                                    18
